[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: CLARIFICATION AND ARTICULATION
A. Motions (207) and (208): CT Page 12499-L
1. The court's memorandum of decision addressed only motions (211), (216), and (217).
2. The docket sheet indicates (208) was marked "off" on March 14, 1995.
3. The transcript of the March 20, 1995 hearing, page 3 states the defendant was pressing (208).
4. The court never decided (208).
5. The summons and order for hearing and notice are docketed as (207), and the motion for modification so served is (208).
6. The omission of (208) was not called to the court's attention until the Appellate Court clerk forwarded the defendant's motion to clarify and articulate in a letter dated October 20, 1995.
B. Plaintiff's disposable net income:
    The memorandum addresses the issue finding that her "business loses money. She has little other income."
HARRIGAN, JUDGE